UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5122



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RYAN EDWARD WIRSCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, Chief District
Judge. (3:07-cr-00165-JRS-1)


Submitted:   June 26, 2008                 Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sherri A. Thaxton, SHERRI A. THAXTON, P.C., Richmond, Virginia, for
Appellant.   Peter Sinclair Duffey, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ryan Edward Wirsch was convicted by a jury of possession

of a stolen firearm, 18 U.S.C. § 922(j) (2000), and was sentenced

to 70 months imprisonment.     Wirsch timely appealed. His attorney

has filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), identifying no meritorious grounds for appeal but

questioning whether the evidence was sufficient to support his

conviction.    Wirsch has also filed a supplemental pro se brief in

which he claims that he was denied effective assistance of counsel

both at trial and on appeal.

             We have reviewed the trial testimony and find that the

evidence presented by the government was sufficient to support the

jury’s finding that Wirsch knowingly possessed the stolen firearm

at issue.     See Glasser v. United States, 315 U.S. 60, 80 (1942)

(providing standard). In making this determination, we do not

“weigh the evidence or review the credibility of the witnesses.”

United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).   Where

the evidence supports differing reasonable interpretations, the

jury decides which interpretation to believe. Id.

            In his supplemental pro se brief, Wirsch asserts that he

was denied effective assistance of counsel.   Claims of ineffective

assistance of counsel generally are not cognizable on direct appeal

unless ineffective assistance conclusively appears on the record.

See United States v. James, 337 F.3d 387, 391 (4th Cir. 2003).


                                - 2 -
Wirsch fails to make this showing.      Accordingly, we decline to

consider these issues on direct appeal.   Should Wirsch wish to do

so, he may pursue these claims in an appropriate motion for

post-conviction relief.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Wirsch’s conviction and sentence.       Counsel’s

motion to withdraw is denied.     This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                - 3 -